DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/13/2021.  Claims 1-18 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  Specifically, the applicant amended the cl aims to include limitations that overcame the current prior art. The rejections of claims 1-18 are hereby withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1,7; specifically, the prior art fails to teach or suggest a lighting system  “wherein a second at least one sub-string of luminaries, each sub-string having two conductors, with each sub-string having a number different from N luminaries wired in series, where the number different from N is a positive integer; each sub-string having a 2-prong male plug, and each sub-string requiring a particular operating voltage across its 2-prong male plug to light the number different 
Regarding claims 2-7 and 8-18, these claims are allowable for the reasons given for claims 1 and 7 and because of their dependency status on these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879